Name: Council Decision of 22 March 2004 adapting the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded, following the reform of the common agricultural policy
 Type: Decision
 Subject Matter: European construction;  Europe;  agricultural policy
 Date Published: 2004-03-30

 Important legal notice|32004D0281Council Decision of 22 March 2004 adapting the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded, following the reform of the common agricultural policy Official Journal L 093 , 30/03/2004 P. 0001 - 0017Council Decisionof 22 March 2004adapting the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded, following the reform of the common agricultural policy(2004/281/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty of Accession concerning the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union(1), signed in Athens on 16 April 2003, and in particular Article 2(3) thereof,Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded,(2) hereinafter as the "Act of Accession", and in particular Article 23 thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(3),Whereas:(1) The common agriculture policy (CAP) reform and notably Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers(4) introduces significant changes to the acquis on which the accession negotiations were based.(2) There is therefore a need to adapt the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (those states hereinafter referred to as the "new Member States") so that the negotiation results are compatible with the new acquis, especially where references in the Act of Accession are rendered obsolete or where the negotiation results are not compatible with the new agricultural regulations.(3) In making the necessary adaptations to the Act of Accession the fundamental character and principles of the negotiation results should be maintained and applied to any new elements. Moreover, the adaptations of the Act of Accession should be limited to what is absolutely necessary.(4) Council Regulation (EC) No 1787/2003 of 29 September 2003 amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products(5) and Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk-products sector(6) introduce significant changes in the acquis in the milk sector. There is therefore a need to make technical adaptations to the Act of Accession in this area so that the negotiation results refer to, and fit with, the new acquis.(5) The new measures "Compliance with Community standards" created for the new Member States during accession negotiations and "meeting standards" introduced by Council Regulation (EC) No 1783/2003 of 29 September 2003 amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(7) should be amalgamated in such a way as to avoid an overlap between them whilst maintaining the possibilities available to the new Member States under the compliance measure.(6) LEADER (Community initiative for rural development) type activities should be supported for the new Member States through a measure integrated into the Structural Funds programmes rather than a separate programme.(7) Regulation (EC) No 1782/2003 repeals Council Regulation (EC) No 1259/1999 of 17 May 1999 establishing common rules for direct support schemes under the common agricultural policy(8). It is therefore necessary to incorporate the provisions related to the introduction of direct payments in the new Member States and to the single area payment scheme in Regulation (EC) No 1782/2003.(8) In order to maintain the negotiation results there is a particular need to make the necessary adaptations to ensure that the statutory management requirements of the cross compliance provisions of Regulation (EC) No 1782/2003 are optional for the new Member States that apply the single area payment scheme.(9) New Member States should apply the single payment scheme at the end of the period of application of the single area payment scheme.(10) In order to maintain the coherence of the complementary national direct payments, some adaptations have to be made following the introduction of the new single payment scheme. Specifically, it is necessary to adjust the arrangements in the act of accession to ensure that such complementary payments can function as intended under three different scenarios: firstly the "classical" direct payment scheme, secondly the regional option of the new single payment scheme, and thirdly the single area payment scheme.(11) The Act of Accession should be adapted so as to give continuing effect to any transition periods accorded when regulations from which such derogations were made have been repealed,HAS DECIDED AS FOLLOWS:Article 1Chapter 6, A. "Agricultural Legislation" of Annex II to the Act of Accession shall be adapted as follows:1) Point 13 shall be replaced by the following:"13. 32003 R 1788: Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (OJ L 270, 21.10.2003, p. 123)"(a) in Article 1, the following paragraphs are added:"4. For the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia a special restructuring reserve shall be established as set out in table (g) of Annex I. This reserve shall be released as from 1 April 2006 to the extent that the onfarm consumption of milk and milk products in each of these countries has decreased since 1998 for Estonia and Latvia and 2000 for the Czech Republic, Lithuania, Hungary, Poland, Slovenia and Slovakia. The decision on releasing the reserve and of its distribution to the deliveries and direct sales quota shall be taken by the Commission in accordance with the procedure referred to in Article 23(2) of Regulation (EC) No 1788/2003 on the basis of an assessment of a report to be submitted by the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia to the Commission by 31 December 2005. This report shall detail the results and trends of the actual restructuring process in the country's dairy sector and, in particular the shift from production for on-farm consumption to production for the market.5. For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the national reference quantities shall include all cow's milk or milk equivalent delivered to a purchaser or sold directly for consumption irrespective of whether it is produced or marketed under a transitional measure applicable in these countries."(b) in Article 6(1) the following subparagraphs are added:"For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the basis for the individual reference quantities referred to are set out in table (f) of Annex I.In the case of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the twelve month period for the establishment of the individual reference quantities shall commence on: 1 April 2001 for Hungary, 1 April 2002 for Malta and Lithuania, 1 April 2003 for the Czech Republic, Cyprus, Estonia, Latvia and Slovakia and 1 April 2004 for Poland and Slovenia.However, in order to apply Article 95 of Regulation (EC) No 1782/2003(9), where the case may be, Poland and Slovenia may establish provisional individual reference quantities based on the twelve month period which commences on 1 April 2003 and they shall establish definitive individual reference quantities by 1 April 2005. Until 1 April 2005 Articles 3 and 4 of this Regulation are not applicable in Poland and Slovenia.For Poland the distribution of the total quantity between deliveries and direct sales shall be reviewed on the basis of its actual 2003 figures on deliveries and direct sales and, if necessary, adjusted by the Commission in accordance with the procedure referred to in Article 23(2) of Regulation (EC) No 1788/2003."(c) in Article 9(2) the following subparagraph is added:"For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia, the reference fat content referred to in paragraph 1 shall be the same as the reference fat content of the quantities allocated to producers on the following dates: 31 March 2002 for Hungary, 31 March 2003 for Lithuania, 31 March 2004 for the Czech Republic, Cyprus, Estonia, Latvia and Slovakia and 31 March 2005 for Poland and Slovenia."(d) in Annex I, the tables are replaced by the following:"(a) Period 2004/2005For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the national reference quantities referred to in Article 1(1) are applicable from 1 May 2004 to 31 March 2005.>TABLE>(b) Period 2005/2006>TABLE>(c) Period 2006/2007>TABLE>(d) Period 2007/2008>TABLE>(e) Period 2008/2009 to 2014/2015>TABLE>(f) Reference quantities for deliveries and direct sales referred to in the second subparagraph of Article 6(1)>TABLE>(g) Special restructuring reserve quantities referred to in Article 1(4)>TABLE>"(e) in Annex II the table is replaced by the following:"REFERENCE FAT CONTENT>TABLE>"2) point 15(c) shall be replaced by the following:"(c) Article 5 is replaced by the following:'Article 5A premium of EUR 22,25 per tonne of starch produced shall be paid to undertakings producing potato starch for the quantity of potato starch up to the quota limit referred to in Article 2(2) or 2(4), provided that they have paid to potato producers the minimum price, referred to in Article 4a, for all the potatoes necessary to produce starch up to that quota limit.'"3) point 25 shall be replaced by the following:"25. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1)"(a) in Article 95(2) the following subparagraph is added:"For Poland and Slovenia, the amount per tonne for the dairy premium for 2004 shall be multiplied by the provisional individual reference quantity available on the holding on 1 May 2004."(b) in Article 95(4) the following subparagraphs are added:"For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the total quantities referred to in the first subparagraph are set out in table (f) of Annex I of Council Regulation (EC) No 1788/2003(10).For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the 12 month period referred to in the first subparagraph shall be that of 2004/2005."(c) in Article 96(2) the table is replaced by the following:"2. Additional payments: global amounts expressed in EUR million:>TABLE>In the new Member States the global amounts shall be applied in accordance with the schedule of increments as set out in Article 143a."4) point 26 shall be adapted as follows:(a) the title is replaced by the following:"26. 31999 R 1257: Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations (OJ L 160, 26.6.1999, p. 80), as amended by- 32003 R 1783: Council Regulation (EC) No 1783/2003 of 29.9.2003 (OJ L 270, 21.10.2003, p. 70);"(b) point 1 inserting Chapter IXa of Title II is amended as follows:(i) Article 33c is deleted;(ii) Article 33f(2) is replaced by the following:"2. Support may be granted for the adoption of integrated territorial rural development strategies, of a pilot nature, prepared by local action groups in accordance with the principles laid down in items 12, 14 and 36 of the Commission notice to the Member States of 14 April 2000 laying down guidelines for the Community initiative for rural development (Leader+)(11). This support shall be limited to regions where there is already sufficient administrative capacity and experience of local rural development type approaches."(iii) Article 33h is replaced by the following:"Article 33hComplements to direct payments1. As a temporary and sui generis provision support may be granted to farmers eligible for complementary national direct payments or aids under Article 143c of Council Regulation (EC) No 1782/2003(12) during the 2004-2006 period only.2. The support granted to a farmer in respect of the years 2004, 2005, 2006 shall not exceed the difference between:(a) the level of direct payments applicable in the new Member States for the year concerned in accordance with Article 143a of Regulation (EC) No 1782/2003, and(b) 40 % of the level of direct payments applicable in the Community as constituted on 30 April 2004 in the relevant year.3. The Community contribution to support granted under this Article in a new Member State in respect of each of the years 2004, 2005 and 2006 shall not exceed 20 % of its respective annual allocation. However, a new Member State may replace this 20 % annual rate with the following rates: 25 % for 2004, 20 % for 2005 and 15 % for 2006.4. Support granted to a farmer under this Article shall be counted:(a) in the case of Cyprus, as complementary national direct aid for the purposes of applying the total amounts referred to in Article 143c(3) of Regulation (EC) No 1782/2003;(b) in the case of any other new Member State, as complementary national direct payments or aids, as applicable, for the purposes of applying the maximum levels set out in Article 143c(2) of Regulation (EC) No 1782/2003."(iv) in Article 33l, the following paragraph is inserted after paragraph 2:"2a. By way of derogation from Article 21b, for agricultural Community standards for which a transitional period is provided for under the Annexes referred to in Article 24 of the Act of Accession(13) the temporary support may be granted, from the date of eligibility of expenditures under the rural development programming document, to farmers who comply with these standards, for a period not exceeding five years."(c) in point 6 inserting Chapter IVa of Title III, Article 47a(1)(c) is deleted;(d) in point 10 adding Annex II, the row relating to Article 33c is deleted;5) point 27 shall be replaced by the following:"27. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1)"(a) in Article 1, after the second indent the following indent is inserted:"- a transitional simplified income support for farmers in the new Member States (hereinafter referred to as the 'single area payment scheme')"(b) in Article 2 the following point (g) is added:"(g) 'new Member States' means the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia."(c) after Title IV, the following Title IVa is inserted:"TITLE IVA IMPLEMENTATION OF SUPPORT SCHEMES IN THE NEW MEMBER STATESArticle 143aIntroduction of support schemesIn the new Member States direct payments shall be introduced in accordance with the following schedule of increments expressed as a percentage of the then applicable level of such payments in the Community as constituted on 30 April 2004:- 25 % in 2004,- 30 % in 2005,- 35 % in 2006,- 40 % in 2007,- 50 % in 2008,- 60 % in 2009,- 70 % in 2010,- 80 % in 2011,- 90 % in 2012,- 100 % as from 2013.Article 143bSingle Area Payment scheme1. The new Member States may decide not later than the date of accession to replace the direct payments during the period of application referred to in paragraph 9 with a single area payment which shall be calculated according to paragraph 2.2. The single area payment shall be made once a year. It shall be calculated by dividing the annual financial envelope established according to paragraph 3 by the agricultural area of each new Member State established according to paragraph 4.3. For any new Member State, the Commission shall establish an annual financial envelope:- as the sum of the funds that would be available in respect of the calendar year concerned for granting direct payments in the new Member State,- according to the relevant Community rules and on the basis of the quantitative parameters, such as base areas, premium ceilings and Maximum Guaranteed Quantities (MGQ), specified in the Act of Accession and subsequent Community legislation for each direct payment, and- adjusted using the relevant percentage specified in Article 143a for the gradual introduction of direct payments.4. The agricultural area of a new Member State under the single area payment scheme shall be the part of its utilised agricultural area which has been maintained in good agricultural condition at 30 June 2003, whether in production or not at that date, and, where appropriate, adjusted in accordance with the objective criteria to be set by that new Member State after approval by the Commission.'Utilised agricultural area' shall mean the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens as established by the Commission (EUROSTAT) for its statistical purposes.5. For the purpose of granting payments under the single area payment scheme, all agricultural parcels corresponding to the criteria provided for in paragraph 4 shall be eligible.The minimum size of eligible area per holding for which payments may be requested shall be 0,3 ha. However, any new Member State may decide, on the basis of objective criteria and after approval by the Commission, to set the minimum size at a higher level not exceeding 1 ha.6. There shall be no obligation to produce or to employ the factors of production. However, farmers may use the land referred to in paragraph 4 for any agricultural purpose. In the case of production of hemp falling within CN code 5302 10 00, Article 5a(2) of Council Regulation (EC) No 1251/1999(14) and Article 7b of Commission Regulation (EC) No 2316/1999(15) as well as Article 52(1) of this Regulation shall apply.Any land benefiting from payments under the single area payment scheme shall be maintained in good agricultural condition compatible with the protection of the environment.As from 1 January 2005 the application of Articles 3, 4, 6, 7 and 9 shall be optional for the new Member States insofar as these provisions relate to statutory management requirements.7. Where in a given year the single area payments in a new Member State would exceed its annual financial envelope, the national amount per hectare applicable in that new Member State shall be reduced proportionately by application of a reduction coefficient.8. The Community rules on the integrated system laid down respectively in Council Regulation (EEC) No 3508/92(16), and in particular Article 2 thereof, and in Chapter 4 of Title II of this Regulation, and in particular Article 18, shall apply to the single area payment scheme to the extent necessary. Accordingly, any new Member State choosing this scheme shall:- prepare and process farmers' annual aid applications. Such applications shall contain data on applicants and on declared agricultural parcels (identification number and area);- put in place a land parcel identification system so as to ensure that the parcels for which aid applications have been made can be identified and their area established, that the parcels concern agricultural land and that they are not the subject of another application;- have in place a computerised database for agricultural holdings, parcels and aid applications;- check the aid applications pertaining to the year 2004 in accordance with Articles 7 and 8 of Regulation (EEC) No 3508/92 and those pertaining to any year as from 2005 in accordance with Article 23 of this Regulation.The application of the single area payment scheme shall not in any way affect the obligation of any new Member State with regard to the implementation of Community rules on the identification and registration of animals as provided for by Council Directive 92/102/EEC(17) and Regulation (EC) No 1760/2000 of the European Parliament and of the Council(18).9. For any new Member State the single area payment scheme shall be available for a period of application until the end of 2006 with the possibility of renewal twice by one year at the new Member State's request. Subject to the provisions of paragraph 11, any new Member State may decide to terminate the application of the scheme at the end of the first or the second year of the period of application with a view to applying the single payment scheme. New Member States shall notify the Commission of their intention to terminate by 1 August of the last year of application.10. Before the end of the period of application of the single area payment scheme, the Commission shall assess the state of preparedness of the new Member State concerned to apply fully the direct payments.In particular, by the end of the period of application of the single area payment scheme, the new Member State shall have taken all necessary steps to set up the integrated system as referred to in Article 18 for running properly the direct payments in the form then applicable.11. On the basis of its assessment, the Commission shall:(a) note that the new Member State can enter the system of direct payments applied in the Member States of the Community as constituted on 30 April 2004,or(b) decide to extend the application of the single area payment scheme by the new Member State for the period estimated necessary to allow for the necessary management and control procedures to be fully in place and to function properly.Before the end of the extended application period referred to in point (b), paragraph 10 shall apply.Until the end of the 5 year period of application of the single area payment scheme (i.e. 2008), the percentage rate set out in Article 143a shall apply. If the application of the single area payment scheme is extended beyond that date pursuant to a decision taken under point (b), the percentage rate set out in Article 143a for the year 2008 shall apply until the end of the last year of application of the single area payment scheme.12. After the end of the period of application of the single area payment scheme, the direct payments shall be applied according to the relevant Community rules and on the basis of the quantitative parameters, such as base area, premium ceilings and Maximum Guaranteed Quantities (MGQ), specified in the Act of Accession(19) for each direct payment and subsequent Community legislation. The percentage rates set out in Article 143a for the relevant years shall subsequently apply.13. New Member States shall inform the Commission in detail of the measures taken to implement this Article and in particular the measures taken pursuant to paragraph 7.Article 143cComplementary national direct payments and direct payments1. For the purposes of this Article: 'CAP-like national scheme' shall mean any national direct payment scheme applicable prior to the date of accession of the new Member States under which the support was granted to farmers in respect of production covered by one of the direct payments.2. The new Member States shall have the possibility, subject to authorisation by the Commission, of complementing any direct payments up to:(a) with regard to all direct payments, 55 % of the level of direct payments in the Community as constituted on 30 April 2004 in 2004, 60 % in 2005 and 65 % in 2006 and from 2007 up to 30 percentage points above the applicable level referred to in Article 143a in the relevant year. However, the Czech Republic may complement direct payments in the potato starch sector up to 100 % of the level applicable in the Community as constituted on 30 April 2004.or(b) (i) with regard to direct payments other than the single payment scheme, the total level of direct support the farmer would have been entitled to receive, on a product by product basis, in the new Member State in the calendar year 2003 under a CAP-like national scheme increased by 10 percentage points. However for Lithuania the reference year shall be the calendar year 2002 and for Slovenia the increase shall be 10 percentage points in 2004, 15 percentage points in 2005, 20 percentage points in 2006 and 25 percentage points from 2007.(ii) with regard to the single payment scheme the total amount of complementary national direct aid which may be granted by a new Member State in respect of a given year shall be limited by a specific financial envelope. This envelope shall be equal to the difference between:- the total amount of CAP-like national direct support that would be available in the relevant new Member State in respect of the calendar year 2003 or, in the case of Lithuania, of the calendar year 2002, each time increased by 10 percentage points. However, for Slovenia the increase shall be 10 percentage points in 2004, 15 percentage points in 2005, 20 percentage points in 2006 and 25 percentage points from 2007,and- the national ceiling of that new Member State listed in Annex VIIIa adjusted, where appropriate, in accordance with Articles 64(2) and 70(2).For the purpose of calculating the total amount referred to in the first indent above, the national direct payments and/or its components corresponding to the Community direct payments and/or its components which were taken into account for calculating the effective ceiling of the new Member State concerned in accordance with Article 64(2), 70(2) and 71c shall be included.For each direct payment concerned a new Member State may choose to apply either option (a) or (b) above.The total direct support the farmer may be granted in the new Member States after accession under the relevant direct payment including all complementary national direct payments shall not exceed the level of direct support the farmer would be entitled to receive under the corresponding direct payment then applicable to the Member States in the Community as constituted on 30 April 2004.3. Cyprus may complement direct aid paid to a farmer under any direct payments listed in Annex I up to the total level of support the farmer would have been entitled to receive in Cyprus in 2001.The Cypriot authorities shall ensure that the total direct support the farmer is granted after accession in Cyprus under the relevant direct payment including all complementary national direct payments in no case exceeds the level of direct support the farmer would be entitled to receive under that direct payment in the relevant year in the Community as constituted on 30 April 2004.The total amounts of complementary national aid to be granted shall be those indicated in Annex XII.The complementary national aid to be granted shall be subject to any adjustments which may be rendered necessary by developments in the common agricultural policy.The paragraphs 2 and 5 shall not apply to Cyprus.4. If a new Member State decides to apply the single area payment scheme, that new Member State may grant complementary national direct aid under the conditions referred to in paragraphs 5 and 8.5. In respect of the year 2004, the total amount per (sub)sector of complementary national aid granted in that year when applying the single area payment scheme shall be limited by a specific financial envelope per (sub)sector. This envelope shall be equal to the difference between:- the total amount of support per (sub)sector resulting from the application of the points (a) or (b) of paragraph 2, as appropriate, and- the total amount of direct support that would be available in the relevant new Member State for the same (sub)sector in the year concerned under the single area payment scheme.In respect of any year as from 2005 the requirement to operate the above limitation by means of applying (sub)sector specific financial envelopes shall not apply. However, the new Member States shall retain the right to apply (sub)sector specific financial envelopes, provided that such a (sub)sector specific financial envelope may only relate to- the direct payments combined to the single payment scheme, and/or- one or more of the direct payments that are excluded or may be excluded from the single payment scheme in accordance with Article 70(2) or may be subject to partial implementation as referred to in Article 64(2).6. The new Member State may decide on the basis of objective criteria and after authorisation by the Commission, on the amounts of complementary national aid to be granted.7. The authorisation by the Commission shall:- where point (b) of paragraph 2 applies, specify the relevant CAPlike national direct payment schemes,- define the level up to which the complementary national aid may be paid, the rate of the complementary national aid and, where appropriate, the conditions for the granting thereof,- be granted subject to any adjustments which may be rendered necessary by developments in the common agricultural policy.8. No complementary national payments or aid shall be granted for agricultural activities in respect of which direct payments are not foreseen in the Community as constituted on 30 April 2004.9. Cyprus may, in addition to the complementary national direct payments, grant transitional and degressive national aid until the end of 2010. This State aid shall be granted in a form similar to Community aid, such as decoupled payments.Taking into account the nature and amount of national support granted in 2001, Cyprus may grant State aid to the (sub)sectors listed in Annex XIII and up to the amounts specified in that Annex.The State aid to be granted shall be subject to any adjustments which may be rendered necessary by developments in the common agricultural policy. Should such adjustments prove necessary, the amount of the aid or the conditions for the granting thereof shall be amended on the basis of a decision by the Commission.Cyprus shall submit an annual report to the Commission on the implementation of the State aid measures, indicating the aid forms and amounts per (sub)sector.10. Latvia may, in addition to the complementary national direct payments, grant transitional and degressive national aid until the end of 2008. This State aid shall be granted in a form similar to Community aid, such as decoupled payments.Latvia may grant State aid to the (sub)sectors listed in Annex XIV up to the amounts specified in that Annex.The State aid to be granted shall be subject to any adjustments which may be rendered necessary by developments in the common agricultural policy. Should such adjustments prove necessary, the amount of the aid or the conditions for the granting thereof shall be amended on the basis of a decision by the Commission.Latvia shall submit an annual report to the Commission on the implementation of the State aid measures, indicating the aid forms and amounts per (sub)sector."(d) in Article 145 after point (d) the following point is inserted:"(d)a) detailed rules relating to the implementation of the provisions in Title IVa,;"(e) in Article 153(4) the following sentence is added:"The simplified scheme referred to in Article 2a of that Regulation shall not apply to the new Member States."(f) in Annex I, the following line is inserted after the line "Single payment":">TABLE>"(g) the following Annexes are added: "ANNEX XIITable 1 Cyprus: Complementary national direct payments where the normal schemes for direct payments apply>TABLE>Complementary national direct payments under Single Payment Scheme:The total amount of complementary national direct payments that may be granted under the Single Payment Scheme shall be equal to the sum of the sectoral ceilings referred to in this table relating to the sectors that are covered by the Single Payment Scheme to the extent that the support in these sectors is decoupled.Table 2 Cyprus: Complementary national direct payments where the single area payment scheme for direct payments applies>TABLE>ANNEX XIIISTATE AID CYPRUS>TABLE>ANNEX XIVSTATE AID LATVIA>TABLE>"Article 2In Chapter 4, "Agriculture" of Annex VI to the Act of Accession points 2 and 3 shall be replaced by the following:"2. 31999 R 1254: Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (OJ L 160, 26.6.1999, p. 21), as last amended by:- 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29.9.2003 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 3(f) of Regulation (EC) No 1254/1999, Estonia may until the end of the year 2004 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(20), as eligible for the suckler cow premium under subsection 3 of Regulation (EC) No 1254/1999, provided they have been covered or inseminated by bulls of a meat breed.3. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 122(d) of Regulation (EC) No 1782/2003, Estonia may until the end of the year 2006 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(21), as eligible for the suckler cow premium under Article 125 of Regulation (EC) No 1782/2003, provided they have been covered or inseminated by bulls of a meat breed."Article 3In Chapter 5, A. "Agricultural Legislation" of Annex VII to the Act of Accession, the following point shall be added:"5. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC), 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 131(1) of Regulation (EC) No 1782/2003, in Cyprus the application of the stocking density shall be gradually phased in on a linear basis from 4,5 LU per hectare for the first year after accession to 1,8 LU per hectare five years after accession."Article 4In Chapter 4, A. "Agricultural Legislation" of Annex VIII to the Act of Accession, point 3 shall be replaced by the following:"3. 31999 R 1254: Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (OJ L 160, 26.6.1999, p. 21), as last amended by:- 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29.9.2003 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 3(f) of Regulation (EC) No 1254/1999, Latvia may until the end of the year 2004 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(22), as eligible for the suckler cow premium under subsection 3 of Regulation (EC) No 1254/1999, provided they have been covered or inseminated by bulls of a meat breed.4. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC), 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10 2003, p. 1):By way of derogation from Article 122(d) of Regulation (EC) No 1782/2003, Latvia may until the end of the year 2006 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(23), as eligible for the suckler cow premium under Article 125 of Regulation (EC) No 1782/2003, provided they have been covered or inseminated by bulls of a meat breed."Article 5In Chapter 5, A. "Agricultural Legislation" of Annex IX to the Act of Accession, point 3 shall be replaced by the following:"3. 31999 R 1254: Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (OJ L 160, 26.6.1999, p. 21), as last amended by:- 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29.9.2003 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 3(f) of Regulation (EC) No 1254/1999, Lithuania may until the end of the year 2004 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(24), as eligible for the suckler cow premium under subsection 3 of Regulation (EC) No 1254/1999, provided they have been covered or inseminated by bulls of a meat breed.4. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC), 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.102003, p. 1):By way of derogation from Article 122 (d) of Regulation (EC) No 1782/2003, Lithuania may until the end of the year 2006 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(25), as eligible for the suckler cow premium under Article 125 of Regulation (EC) No 1782/2003, provided they have been covered or inseminated by bulls of a meat breed."Article 6Chapter 4, A. "Agricultural Legislation" of Annex XI to the Act of Accession shall be adapted as follows:1) in the heading the following shall be added after the last indent:"32003 R 1784: Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (OJ L 270, 21.10.2003, p. 78);320003 R 1785: Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (OJ L 270, 21.10.2003, p. 96)."2) the first paragraph of point 1(b) shall be replaced by the following:"By way of derogation from Article 21 of Regulation (EEC) No 2759/75, Article 23 of Regulation (EC) No 2201/96, Article 40 of Regulation (EC) No 1254/1999, Article 38(1) of Regulation (EC) No 1255/1999, Article 45 of Regulation (EC) No 1260/2001, Article 23 of Regulation (EC) No 1784/2003, and Article 24 of Regulation (EC) No 1785/2003, Malta may grant special temporary State aid to support the purchase of imported agricultural products which before accession benefited from export refunds or which were imported from third countries without duties provided that Malta provides a mechanism to guarantee that the support is effectively passed on to consumers. The aid shall be calculated on the basis of, and must not exceed, the price differential between EU prices (including transport) and the world market ones, and shall take into account the level of export refunds."3) point 2 shall be replaced by the following:"2. 32003 R 1788: Council Regulation (EC No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (OJ L 270, 21.10.2003, p. 123):By way of derogation from Article 9 of Regulation (EC) No 1788/2003, the reference fat content of milk shall be determined for Malta after a period of five years from the date of accession.Until the reference fat content is determined the comparison (or adjustment) of fat content for the purpose of calculating the additional levy for deliveries as laid down in Article 10 of Regulation (EC) No 1788/2003 shall not be applicable in Malta."4) after point 5 the following point shall be inserted:"5a. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 131(1) and (2) of Regulation (EC) No 1782/2003, in Malta the application of the stocking density shall be gradually phased in on a linear basis from 4,5 LU per hectare for the first year after accession to 1,8 LU per hectare five years after accession. During this period, for determining the stocking density on the holding, account shall not be taken of dairy cows needed to produce the total reference quantity of milk allocated to the producer.Malta shall submit a report on the implementation of this measure to the Commission by 31 December 2007.";.Article 7In Chapter 6, A. "Agricultural Legislation" of Annex XII to the Act of Accession, point 4 shall be replaced by the following:"4. 31999 R 1254: Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (OJ L 160, 26.6.1999, p. 21), as last amended by:- 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29.9.2003 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 3(f) of Regulation (EC) No 1254/1999, Poland may until the end of the year 2004 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(26), as eligible for the suckler cow premium under subsection 3 of Regulation (EC) No 1254/1999, provided they have been covered or inseminated by bulls of a meat breed.5. 32003 R 1782: Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1):By way of derogation from Article 122(d) of Regulation (EC) No 1782/2003, Poland may until the end of the year 2006 consider cows of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(27), as eligible for the suckler cow premium under Article 125 of Regulation (EC) No 1782/2003, provided they have been covered or inseminated by bulls of a meat breed."Article 8This Decision shall be drawn up in the Spanish, Czech, Danish, German, Estonian, Greek, English, French, Irish, Italian, Latvian, Lithuanian, Hungarian, Maltese, Dutch, Polish, Portuguese, Slovak, Slovenian, Finnish and Swedish languages, all twenty one texts being equally authentic.Article 9This Decision shall take effect on 1 May 2004 subject to the entry into force of the Treaty concerning Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union.Done at Brussels, 22 March 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 236, 23.9.2003, p. 17.(2) OJ L 236, 23.9.2003, p. 33.(3) Opinion delivered on 11 March 2004 (not yet published in the Official Journal).(4) OJ L 270, 21.10.2003, p. 1.(5) OJ L 270, 21.10.2003, p. 121.(6) OJ L 270, 21.10.2003, p. 123.(7) OJ L 270, 21.10.2003, p. 70.(8) OJ L 160, 26.6.1999, p. 113.(9) OJ L 270, 21.10.2003, p. 1.(10) OJ L 270, 21.10.2003, p. 123.(11) OJ C 139, 18.5.2000, p. 5.(12) OJ L 270, 21.10.2003, p. 1.(13) OJ L 236, 23.9.2003, p. 33.(14) Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops (OJ L 160, 26.6.1999, p. 1).(15) Commission Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops (OJ L 280, 30.10.1999, p. 43).(16) Council Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes (OJ L 355, 5.12.1992, p. 1).(17) Council Directive 92/102/EEC on the identification and registration of animals (OJ L 355, 5.12.1992, p. 32).(18) Regulation (EC) No 1760/2000 of the European Parliament and of the Council establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (OJ L 204, 11.8.2000, p. 1).(19) OJ L 236, 23.9.2003, p. 33.(20) OJ L 281, 4.11.1999, p. 30.(21) OJ L 281, 4.11.1999, p. 30.(22) OJ L 281, 4.11.1999, p. 30.(23) OJ L 281, 4.11.1999, p. 30.(24) OJ L 281, 4.11.1999, p. 30.(25) OJ L 281, 4.11.1999, p. 30.(26) OJ L 281, 4.11.1999, p. 30.(27) OJ L 281, 4.11.1999, p. 30.